Citation Nr: 0428233	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1951.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision that granted service 
connection and assigned an initial 10 percent evaluation for 
bilateral pes planus, effective April 7, 1998.  

The veteran failed to appear at a hearing before a Veterans 
Law Judge at the RO that was scheduled for April 11, 2003.  
Pursuant to a Board remand in October 2003, the RO scheduled 
another hearing before a Veterans Law Judge at the RO on 
August 12, 2004, but the veteran failed to appear.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
bilateral pes planus, the Board has characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The remand also addresses an initial 
disability rating in excess of 10 percent for PTSD, 
adjudicated and denied by the RO, and for which the veteran 
has filed the first of two actions needed to place the issue 
in appellate status.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development of the claim on appeal for an 
initial disability rating in excess of 10 percent for 
bilateral pes planus is warranted.  

The veteran last underwent VA examination in August 1998, 
more than six years ago; since then, he has reported, on more 
than one occasion, a worsening of his condition.  While the 
Board recognizes that the veteran failed to report for VA 
examination on June 24, 2002, there is no indication in the 
claims file that the veteran was ever notified of the date 
and time of the examination.   Hence, current medical 
findings responsive to the relevant rating criteria, 
including functional impairment, are needed to properly 
evaluate the disability under consideration.  See 38 U.S.C.A. 
§ 5103A.  See also Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The 
examiner should, to the extent possible, distinguish symptoms 
attributable to bilateral pes planus from those attributable 
to any other foot disability that is not service-connected-
e.g., degenerative disease, calcaneal spur.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

As a final note, the Board points out that, in a February 
1999 rating decision, the RO granted service connection and 
assigned an initial 10 percent evaluation for PTSD.  A 
February 2000 notice of disagreement clearly expressed 
disagreement with the assigned rating; however, the RO has 
not yet issued a SOC as to that claim.  Accordingly, the 
Board is required to remand this matter to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to an 
initial disability rating in excess of 10 
percent for PTSD.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for a higher disability 
rating for PTSD, within 60 days of the 
issuance of the SOC).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment for any 
health care providers, VA or non-VA which 
treated him for pes planus or PTSD since 
1998.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they be provided the 
opportunity to obtain and submit those 
records to VA.  

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA podiatry examination for evaluation of 
his bilateral pes planus.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

The physician should render specific 
findings for each foot with respect to 
the existence and extent (or frequency, 
as appropriate) of:  weight bearing line 
over or medial to the great toe; inward 
bowing of the tendo Achilles; pain on 
manipulation and use of the feet; marked 
deformity (pronation, abduction); 
indications of swelling on use; 
characteristic callosities; tenderness of 
plantar surfaces of the feet; and use of 
orthopedic shoes or appliances help.  In 
providing the findings, the examiner 
should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected bilateral pes planus 
from those of other foot conditions (to 
include degenerative disease).  However, 
if it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall foot 
impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for an initial disability rating 
in excess of 10 percent for bilateral pes 
planus, in light of all pertinent 
evidence and legal authority. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




